Per Curiam.
The defendant has appealed from a judgment rendered on a verdict in favor of the plaintiff, assigning as error the denial of its motion to set aside the verdict on the ground that it is contrary to law and not supported by the evidence. The plaintiff has filed no appendix to his brief to support the verdict. The appeal is sustained on the authority of Teitelman v. Bloomstein, 155 Conn. 653, 656, 236 A.2d 900.
There is error, the judgment is set aside and the case is remanded with direction to grant the motion to set the verdict aside.